    Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 1 of 27




                                    
                         (;+,%,7
                    
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 2 of 27




                                         
                                         



                  


                                         
                                         
                                         
                               Actuarial Standard
                                   of Practice
                                     No. 10
                                         
                                         
    Methods and Assumptions for Use in Life Insurance Company
    Financial Statements Prepared in Accordance with U.S. GAAP
                                         

                                 Revised Edition
                                         
                                         
                                 Developed by the
                      Task Force to Revise ASOP No. 10 of the
                              Life Committee of the
                            Actuarial Standards Board
                                         
                              Adopted by the
                        Actuarial Standards Board
                               March 2011
           Updated for Deviation Language Effective May 1, 2011
                                         
                                  (Doc. No. 130)
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 3 of 27
                                ASOP No. 10—March 2011

                             TAB LE O F C O N T E N T S

Transmittal Memorandum                                                           iv

                               STANDARD OF PRACTICE
                                               
Section 1. Purpose, Scope, Cross References, and Effective Date                  1
  1.1     Purpose                                                                1
  1.2     Scope                                                                  1
  1.3     Cross References                                                       1
  1.4     Effective Date                                                         1
                                               
Section 2. Definitions                                                           2
  2.1     Best-Estimate Assumption                                               2
  2.2     Costs                                                                  2
  2.3     Deferred Policy Acquisition Cost (DPAC)                                2
  2.4     Deferred Sales Inducements (DSI)                                       2
  2.5     GAAP Net Premium                                                       2
  2.6     Gross Premium                                                          2
  2.7     Lock-In                                                                2
  2.8     Market-Estimate Assumption                                             2
  2.9     Net GAAP Liability                                                     2
  2.10 Policy Benefit Liability                                                  2
  2.11 Premium Deficiency                                                        2
  2.12 Risk of Adverse Deviation                                                 3
  2.13 Value of Business Acquired (VOBA)                                         3
                                               
Section 3. Analysis of Issues and Recommended Practices                          3
  3.1      The Role of the Actuary                                               3
  3.2      Categories of Assumptions                                             3
  3.3      Best-Estimate Assumptions                                             3
  3.4      Market-Estimate Assumptions                                           4
     3.4.1      Reliability of Market-Estimate Assumptions                       4
     3.4.2      Inferring Market-Estimate Assumptions from Related Information   4
     3.4.3      Use of Relevant Information                                      4
     3.4.4      Using Best-Estimate Assumptions                                  5
  3.5      Provision for Risk of Adverse Deviation                               5
     3.5.1      Degree of Risk                                                   5
     3.5.2      Relationship to Best-Estimates                                   5
     3.5.3      Effect of Provision                                              5
  3.6      Internal Consistency                                                  5
  3.7      Methods and Techniques                                                6
  3.8      Premium Deficiency Testing                                            6


                                              ii
         Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 4 of 27
                                 ASOP No. 10—March 2011

  3.9      Recognition of Premiums                                           6
  3.10     Simplifications and Approximations                                7
  3.11     Documentation                                                     7
                                                 
Section 4. Communications and Disclosures                                    7
  4.1     Communications                                                     7
  4.2     Disclosures                                                        7
                                            
                                       APPENDIXES
                                            
Appendix 1—Background and Current Practices                                  8
 Background                                                                  8
 Current Practices                                                           9
                                                 
Appendix 2—Comments on the Exposure Draft and Responses                      10

                                                                                  




                                                iii
       Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 5 of 27
                                   ASOP No. 10—March 2011

                                                                                        March 2011

TO:            Members of Actuarial Organizations Governed by the Standards of Practice of the
               Actuarial Standards Board and Other Persons Interested in Methods and
               Assumptions for Use in Life Insurance Company Financial Statements Prepared
               in Accordance with U.S. GAAP

FROM:          Actuarial Standards Board (ASB)

SUBJ:          Revision of Actuarial Standard of Practice (ASOP) No. 10

This document contains the final version of a revision of ASOP No. 10, now titled Methods and
Assumptions for Use in Life Insurance Company Financial Statements Prepared in Accordance
with U.S. GAAP.

Background

ASOP No. 10 was originally adopted by the ASB in 1989. The 1989 standard was developed by
the American Academy of Actuaries (Academy) Committee on Life Insurance Financial
Reporting for the Life Committee of the ASB. In 1992, ASOP No. 10 was expanded to
incorporate certain Financial Reporting Recommendations. In 2000, it was revised to reflect
GAAP developments since 1992.

Since 2000, several American Institute of Certified Public Accountants’ Statements of Position
pertinent to insurance contract accounting have been issued. In addition, certain features of
insurance contracts are now considered under GAAP to be embedded derivatives. These features
are accounted for at fair value, which has been more specifically defined. As a result of these
developments, the ASB authorized another update to ASOP No. 10.

In this update, the task force recommending the changes has removed interpretations of GAAP
literature and focused the standard on those activities for which actuaries are most directly
responsible. This resulted in the deletion of the “Special Situations” and “Lock-In/Adjustment”
sections in the previous version of ASOP No. 10. The ASB believes these sections included
interpretations of authoritative GAAP guidance, which is beyond the scope of the actuary’s role.
Actuaries can refer to other relevant literature for further information on topics that were deleted.

Exposure Draft

The exposure draft of this revised ASOP was issued in June 2010 with a comment deadline of
September 30, 2010. Eight comment letters were received and changes were made in several
sections in response. For a summary of the issues contained in these comment letters and the
responses thereto, please see appendix 2.

Key Changes

                                                 iv
       Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 6 of 27
                                 ASOP No. 10—March 2011


The most significant changes from the exposure draft involve revisions to section 3.4 concerning
“market-estimate assumptions.” The changes primarily clarify the guidance related to setting
assumptions when there is limited observable information. In addition, section 3.6, Lock-In, was
eliminated.

The ASB thanks everyone who took the time to contribute comments and suggestions on the
exposure draft. The ASB adopted this revised standard at its March 2011 meeting.





                                               v
    Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 7 of 27
                           ASOP No. 10—March 2011



                        Task Force to Revise ASOP No. 10

                          David Y. Rogers, Chairperson
               David A. Brentlinger                Patricia E. Matson
               Robert G. Frasca                    Candace J. Woods

                                         
                           Life Committee of the ASB

                         Jeremy J. Brown, Chairperson
               David A. Brentlinger              David Y. Rogers
               Dale S. Hagstrom                  Barbara L. Snyder
               James B. Milholland               Candace J. Woods
               Esther H. Milnes


                            Actuarial Standards Board

                             Albert J. Beer, Chairperson
               Alan D. Ford                           Patricia E. Matson
               Patrick J. Grannan                     Robert G. Meilander
               Stephen G. Kellison                    James J. Murphy
               Thomas D. Levy                         James F. Verlautz
                                         




                                        vi
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 8 of 27



                                             


 The ASB establishes and improves standards of actuarial practice. These ASOPs identify what
the actuary should consider, document, and disclose when performing an actuarial assignment.
            The ASB’s goal is to set standards for appropriate practice for the U.S.

      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 9 of 27



                    ACTUARIAL STANDARD OF PRACTICE NO. 10


               METHODS AND ASSUMPTIONS FOR USE IN
                    LIFE INSURANCE COMPANY
                     FINANCIAL STATEMENTS
              PREPARED IN ACCORDANCE WITH U.S. GAAP


                                STANDARD OF PRACTICE

              Section 1. Purpose, Scope, Cross References, and Effective Date

1.1   Purpose—This actuarial standard of practice (ASOP) provides guidance to actuaries
      when performing professional services related to the preparation of life insurance
      companies’ financial statements in accordance with U.S. generally accepted accounting
      principles (GAAP).

1.2   Scope—This standard applies to actuaries when performing professional services related
      to selecting or reviewing methods or assumptions used in the preparation of life insurance
      company GAAP financial statements.

      The actuary should comply with this standard except to the extent it may conflict with
      applicable law (statutes, regulations, and other legally binding authority) or authoritative
      GAAP guidance (such as Accounting Standards Codification, Staff Accounting Bulletins
      issued by the U.S. Securities and Exchange Commission, and other guidance issued by
      authoritative bodies). If the actuary departs from the guidance set forth in this standard in
      order to comply with authoritative GAAP guidance, applicable law (statutes, regulations,
      and other legally binding authority), or for any other reason the actuary deems
      appropriate, the actuary should refer to section 4.

1.3   Cross References—When this standard refers to the provisions of other documents, the
      reference includes the referenced documents as they may be amended or restated in the
      future, and any successor to them, by whatever name called. If any amended or restated
      document differs materially from the originally referenced document, the actuary should
      consider the guidance in this standard to the extent it is applicable and appropriate.

1.4   Effective Date—This standard will be effective for professional services supporting the
      preparation of life insurance company financial statements applicable to fiscal periods
      ending on or after October 15, 2011.


                                               1
       Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 10 of 27




                                      Section 2. Definitions

The terms below are defined for use in this actuarial standard of practice, and are intended to
conform with authoritative GAAP guidance, where applicable.

2.1    Best-Estimate Assumption—An assumption that reflects anticipated experience with no
       provision for risk of adverse deviation.

2.2    Costs—All benefit payments and expenses associated with issuing and maintaining a
       company’s insurance policies and contracts, with no provision for profit.

2.3    Deferred Policy Acquisition Cost (DPAC)—An asset representing the unamortized
       portion of policy acquisition expenses.

2.4    Deferred Sales Inducements (DSI)—An asset representing the unamortized portion of
       sales inducements to policyholders.

2.5    GAAP Net Premium—The portion of gross premium that provides for costs.

2.6    Gross Premium—Amounts contractually required to be paid or anticipated to be
       contributed by the policyholder.

2.7    Lock-In—A requirement to continue using original basis assumptions (as set at issue,
       acquisition, or prior redetermination due to a premium deficiency).

2.8    Market-Estimate Assumption—An assumption that represents what a typical market
       participant would use in assessing the amount the participant would pay to acquire a
       given asset, or the amount the participant would require to assume a given liability (a so-
       called “exit market” price).

2.9    Net GAAP Liability—The GAAP policy benefit liability less any associated DPAC,
       VOBA, and DSI.

2.10   Policy Benefit Liability—An accrued obligation to policyholders that relates to the
       payment of future costs and amounts accrued for unearned revenue. The amount accrued
       for unearned revenue may or may not be shown separately in the company’s financial
       statements, but is, in any case, included in the policy benefit liability for purposes of this
       standard.

2.11   Premium Deficiency—A condition that exists when the net GAAP liability plus the
       present value of future gross premiums is less than the present value of future benefits
       and expenses using current best estimate assumptions.

                                                 2
       Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 11 of 27




2.12   Risk of Adverse Deviation—The risk that actual experience may differ from best-
       estimate assumptions in a manner that produces costs higher than assumed or revenues
       less than assumed.

2.13   Value of Business Acquired (VOBA)—The intangible asset that arises in the application
       of GAAP purchase accounting as the difference between the reported value and the fair
       value of insurance contract liabilities, or comparable amounts determined in purchased
       insurance business combinations.


                  Section 3. Analysis of Issues and Recommended Practices

3.1    The Role of the Actuary—The GAAP financial statements of life insurance companies
       are the responsibility of management. The methodologies used in determining financial
       statement amounts are, for any specific element, generally prescribed by authoritative
       GAAP guidance. Actuaries frequently participate in the processes of developing specific
       techniques for application of GAAP methods and selecting or considering assumptions
       used in the preparation of life insurance company financial statements. To the extent the
       actuary participates in these activities, the actuary should be guided by this standard. In
       addition, the actuary should be familiar with accounting and actuarial literature that is
       relevant to the activities in which the actuary is participating.

3.2    Categories of Assumptions—Two general approaches to establishing actuarial
       assumptions are used in the preparation of GAAP financial statements: best-estimate
       assumptions and market-estimate assumptions. The type of assumption used and whether
       any provisions for risk or uncertainty are included in the assumption are dictated by the
       particular circumstances and applicable accounting guidance. Some assumptions are
       periodically reviewed and updated to reflect emerging experience, whereas others are
       locked-in. The actuary should exercise care to ensure that the proper category of
       assumptions is used.

3.3    Best-Estimate Assumptions—In instances where GAAP requires best-estimate
       assumptions, the actuary should use assumptions that reflect management’s assessment of
       emerging experience without provisions for risk or uncertainty. Where there is no
       emerging experience, the actuary should use assumptions that reflect management’s
       expectations of how experience will emerge. Best-estimate assumptions may be
       established as the “most likely,” “average,” or “central” outcome, corresponding,
       respectively, to the mode, mean, or median of a probability distribution. Other
       interpretations of best estimate are possible. The actuary should use actuarial judgment to
       determine which interpretation of best-estimate is appropriate for the situation at hand
       with reference to the applicable authoritative GAAP guidance.

                                                3
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 12 of 27



      In advising management as to the selection of best-estimate assumptions, the actuary
      should consider, among other things, the characteristics and magnitude of the company’s
      business; the maturity of the company and its rate of growth; the prior experience of the
      company and the trends in that experience; as well as medical, economic, social, and
      technological developments that might affect future experience. The actuary’s advice
      should consider the company’s actual recent experience data, if, in the actuary’s
      judgment, it is relevant and credible.

      The actuary should also consider relevant industry data or data from other similarly
      situated companies to supplement available company specific data. ASOP No. 23, Data
      Quality, gives further guidance to the actuary on issues related to the selection of data,
      use of imperfect data, and reliance on data supplied by others.

3.4   Market-Estimate Assumptions—Certain financial statement items (for example,
      derivatives and embedded derivatives) are measured at fair value in GAAP financial
      statements. When the fair value of an item is called for in GAAP financial statements and
      not readily observable in the marketplace, a value for such items may need to be
      calculated. Such calculations commonly incorporate market-estimate assumptions.
      
      3.4.1   Reliability of Market-Estimate Assumptions—In determining market-estimate
              assumptions, the actuary should use reliable market information to the extent
              reasonably observable. Some assumptions (for example, the market’s assessment
              of future interest rates) may be directly observable in published sources that are
              commonly quoted for market-based information. The general acceptance of such
              information by the market may serve to enhance the actuary’s comfort with its
              reliability. The actuary should consider using multiple sources of information,
              when available, to help validate the reliability of the information.
      
      3.4.2   Inferring Market-Estimate Assumptions from Related Information—When
              directly pertinent information is not observable, the actuary should seek to infer
              market-estimate assumptions from other observable information. Such
              information may be obtained by observing market transactions that imply the
              market’s assessment of the assumption. For example, when making a market-
              estimate assumption for the volatility of one year returns on a stock market index,
              the actuary may be able to deduce that assumption from observing the price at
              which options on that index are trading.
      
      3.4.3   Use of Relevant Information—Often, the actuary will not be able to observe
              market transactions that incorporate the assumptions that are needed. In such
              situations, the actuary should use available observable information that may have
              relevance in determining market participants’ assessment of the assumption that is
              required. For example, an actuary may have no means of directly observing the
              market’s assessment of mortality for a specific group of lives. However, industry

                                               4
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 13 of 27



              mortality data or mortality assumptions used by market participants in pricing
              transactions involving similar sets of lives may be observable. The actuary may
              consider this information to be relevant in establishing an assumption even though
              the information is not directly observable for the specific group of lives under
              consideration.
      
      3.4.4   Using Best-Estimate Assumptions—When there is insufficient observable
              information, a market-estimate assumption may be based on best-estimate
              assumptions. Such assumptions should always reflect market-observable
              information to the extent possible. When incorporating best-estimate assumptions,
              the actuary should consider whether including a margin for uncertainty is
              appropriate. If such a margin is included, the actuary should consider how much
              margin a market participant would use, based on the same considerations as
              discussed in sections 3.4.1 to 3.4.3.

3.5   Provision for Risk of Adverse Deviation—In certain instances GAAP requires a provision
      for the risk of adverse deviation in assumptions.

      3.5.1   Degree of Risk—When determining the provision for risk of adverse deviation,
              the actuary should consider the degree of risk and uncertainty in that assumption
              in total and at each future duration. The actuary should consider policy features
              that reduce risk, such as indeterminate premiums or dividends, in determining a
              provision for adverse deviation in the assumptions. The actuary should consider
              the magnitude and frequency of fluctuations in relevant historical experience, if
              available. For assumptions that are relatively insignificant, the actuary may decide
              to add little or no provision for risk of adverse deviation.

      3.5.2   Relationship to Best-Estimates—In selecting assumptions that include provision
              for the risk of adverse deviation, the actuary should consider whether such
              assumptions bear a reasonable relationship to the best-estimate or market-estimate
              assumptions, as appropriate.

      3.5.3   Effect of Provision—The provision for risk of adverse deviation should be such
              that the net GAAP liability is increased. If the direction of the effect of including a
              provision for adverse deviation in an assumption is not clear, the actuary should
              attempt to determine the nature of a provision for adverse deviation that is
              appropriate. If the actuary is unable to determine the directional effect, then the
              actuary need not include a provision for adverse deviation in that assumption. The
              additive impact of provisions for risk of adverse deviation should be established at
              a level that provides for an appropriate amount of adverse deviation in aggregate.

3.6   Internal Consistency—In advising management as to the selection of assumptions, the
      actuary should identify assumptions that, when taken together, reflect all pertinent areas

                                                5
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 14 of 27



      of expected future experience and are specific to the product, line of business, or block of
      business for which financial statement values are being calculated. These assumptions
      should be internally consistent. Assumptions that are not dependent on specific product
      features or company specific considerations (for example, U.S. Treasury yields or
      volatility of a common equity index) should be consistent across product lines. Similar
      concepts of consistency should be applied in establishing provisions for risk of adverse
      deviation.

3.7   Methods and Techniques—Methods used to determine GAAP financial statement
      amounts are generally prescribed by authoritative GAAP guidance and will vary
      according to the specific literature that applies.

      When developing detailed techniques for determining financial statement amounts in
      accordance with the prescribed GAAP methodology, the actuary should consider the
      following:
      
      a.     the substance of the relationship between the issuer of the policy and the
             policyholder;

      b.     the classification of the contract (for example, insurance versus investment);

      c.     the duration of the contract;

      d.     the materiality of resulting financial statement amounts;

      e.     the cash flow characteristics of the contract, including insurance company cash
             flows related to the contract but not directly associated with the contract
             provisions;

      f.     the sensitivity of the resulting financial statement amounts to changes in
             assumptions;

      g.     techniques consistent with those used historically for valuing contracts similar to
             those issued by the insurance company, if such information is available; and
      
      h.     any other items that are expected to have a material impact on the policy cash
             flows.

3.8   Premium Deficiency Testing—When testing for premium deficiency, GAAP guidance
      requires the actuary to use best-estimate assumptions, current at the time of testing,
      without making provision for adverse deviation. If recognition of a premium deficiency is
      required, the current best-estimate assumptions are used to determine future changes in



                                               6
       Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 15 of 27



       the net GAAP liability. For types of contracts where lock-in applies, the current best-
       estimate assumptions are then subject to lock-in.

3.9    Recognition of Premiums—The actuary should use appropriate methods to recognize
       premiums in income. These methods are determined by authoritative GAAP guidance and
       vary by the type of contract. The recognition of GAAP net premiums in the policy benefit
       liability, DPAC, VOBA, and DSI computations should be consistent with the treatment of
       gross premiums in the income statement.

3.10   Simplifications and Approximations—The actuary may, when appropriate, use
       assumptions and techniques (for example, models) that simplify calculations.
       Simplification and approximations are acceptable only if the results are reasonably
       expected not to differ materially from more detailed calculations. The actuary should seek
       guidance from accounting professionals on questions related to financial statement
       materiality.

3.11   Documentation—The actuary should prepare and retain appropriate documentation
       regarding the methods, assumptions, procedures, and the sources of the data used. The
       documentation should be in a form such that another actuary qualified in the same
       practice area could assess the reasonableness of the actuary’s work.


                         Section 4. Communications and Disclosures

4.1    Communications—When issuing an actuarial report under this standard, the actuary
       should consider the intended purpose of the actuarial report and be guided by ASOP No.
       41, Actuarial Communications and the documentation and communication requirements
       included in ASOP No. 21, Responding to or Assisting Auditors or Examiners in
       Connection with Financial Statements for All Practice Areas.

4.2    Disclosures—The actuary should include the following, as applicable, in an actuarial
       communication:

       a.     the disclosure in ASOP No. 41, section 4.2, if any material assumption or method
              was prescribed by applicable law (statutes, regulations, and other legally binding
              authority);

       b.     the disclosure in ASOP No. 41, section 4.3, if the actuary states reliance on other
              sources, including authoritative GAAP guidance, and thereby disclaims
              responsibility for any material assumption or method selected by a party other
              than the actuary; and

                                               7
Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 16 of 27



c.    the disclosure in ASOP No. 41, section 4.4, if, in the actuary’s professional
      judgment, the actuary has otherwise deviated materially from the guidance of this
      ASOP.





                                      8
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 17 of 27



       

                                           Appendix 1
                                                 
                              Background and Current Practices

Note: This appendix is provided for informational purposes, but is not part of the standard of
practice.


                                           Background

The American Institute of Certified Public Accountants (AICPA) developed Audits of Stock Life
Insurance Companies (Audit Guide) in 1972 with the cooperation of life insurance company
accountants and actuaries. The Audit Guide represented the first effort by the accounting
profession to establish GAAP for the life insurance industry. The Financial Accounting Standards
Board (FASB) is now responsible for the determination of GAAP for companies whose financial
statements are audited. It does so through the promulgation of Statements of Financial
Accounting Standards (SFAS).

GAAP standards for stock life insurance companies are primarily established by Accounting
Standards Codification Topic 944 “Financial Services, Insurance” but other topics are also
relevant. Prior to GAAP codification, these standards could be found in SFAS No. 60,
Accounting and Reporting by Insurance Enterprises, and SFAS No. 97, Accounting and
Reporting by Insurance Enterprises for Certain Long-Duration Contracts and for Realized
Gains and Losses from the Sale of Investments, among others. The FASB issued SFAS No. 60,
which generally codified the concepts in the Audit Guide, in 1972. In 1987, the FASB issued
SFAS No. 97, which (1) established GAAP for certain forms of insurance contracts not specific-
ally addressed by SFAS No. 60, primarily universal life-type contracts; (2) established GAAP for
investment contracts not involving a significant insurance component; and (3) revised GAAP for
limited-payment contracts. In November 1990, the AICPA issued Practice Bulletin 8, providing
guidance for certain questions related to SFAS No. 97.

In 1995, the FASB issued SFAS No. 120, Accounting and Reporting by Mutual Life Insurance
Enterprises and by Insurance Enterprises for Certain Long-Duration Participating Contracts.
This statement extended the requirements of SFAS No. 60 and SFAS No. 97 to mutual life
insurers, established accounting for certain participating life insurance contracts of mutual life
insurance enterprises (and stock life insurance subsidiaries of mutual life insurance enterprises),
and permitted other stock life insurers to apply its provisions to participating life insurance
contracts that meet the statement’s conditions. At the same time, the AICPA provided further
clarification of the accounting requirements for long duration participating contracts in Statement
of Position (SOP) No. 95-1, Accounting for Certain Insurance Activities of Mutual Life
Insurance Enterprises. Other standards are also relevant, as is prevailing accounting practice in

                                                9
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 18 of 27



areas not specifically addressed by an SFAS. Prior to the issuance of SFAS No. 120, mutual life
insurers’ statutory financial statements were, in practice, described as being in accordance with
GAAP.

                                        Current Practices

The Academy had promulgated Financial Reporting Recommendations and Interpretations
applicable to GAAP for insurance companies, thus establishing guidance to actuaries in this area
before the formal appearance of ASOP No. 10 in 1989. Because of changes in GAAP resulting
from SFAS No. 97, SFAS No. 120, and evolution in actuarial practice, ASOP No. 10 was revised
most recently in 2000. Since 2000, GAAP has continued to evolve and it is appropriate once
again to replace certain existing guidance and to promulgate a more generally applicable
standard of actuarial practice with respect to life insurance company GAAP financial statements.
                                                 




                                                10
      Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 19 of 27



                                          Appendix 2
                                                
                        Comments on the Exposure Draft and Responses

The exposure draft of this revised ASOP, Methods and Assumptions for Use in Life Insurance
Company Financial Statements Prepared in Accordance with U.S. GAAP, was issued in June
2010 with a comment deadline of September 30, 2010. Eight comment letters were received,
some of which were submitted on behalf of multiple commentators, such as by firms or
committees. For purposes of this appendix, the term “commentator” may refer to more than one
person associated with a particular comment letter.

The Task Force to Revise ASOP No. 10 carefully considered all comments received, and the Life
Committee and the ASB reviewed the proposed changes and made modifications to the ASOP
where appropriate.

Summarized below are the significant issues and questions contained in the comment letters and
responses to each. The term “reviewers” includes the task force, the Life Committee, and the
ASB. Unless otherwise noted, the section numbers and titles used below refer to those in the
exposure draft.

                                 GENERAL COMMENTS
Comment             One commentator asked for examples of relevant literature that would
                   help the actuary address “special situations.”
                   
Response            The reviewers do not believe it would be appropriate to reference
                    specific sources of non-authoritative literature within the ASOP, as the
                    list could not be complete and may suggest that certain sources are more
                    relevant than others. The Financial Accounting Standards Board has
                    consolidated the authoritative literature into the Accounting Standards
                    Codification, and there are various references to this literature
                    throughout this standard. Anything outside of the authoritative GAAP
                    literature is an interpretation and outside the scope of this standard.
Comment             One commentator suggested that an actuary who is performing functions
                   within the scope of this ASOP should be familiar with the various
                   sources of relevant literature.
                   
Response            The reviewers agree and believe this is covered in section 3.1.




                                               11
     Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 20 of 27



Comment              One commentator recommended that the ASB be prepared to revise this
                    standard as the accounting for insurance contracts is currently under
                    review by the Financial Accounting Standards Board.
                    
Response             The reviewers agree that the ASB should be prepared to revise this
                     standard as GAAP for insurance contract accounting changes.
SECTION 1. PURPOSE, SCOPE, CROSS REFERENCES, AND EFFECTIVE DATE
Section 1.2, Scope
Comment              Several commentators indicated that the references to authoritative
                    GAAP literature needed to be updated to reflect Accounting Standards
                    Codification.
                    
Response             The reviewers agree and modified the references to authoritative GAAP
                     literature to reflect this change in this section and throughout the ASOP.
                                SECTION 2. DEFINITIONS
Comment              One commentator suggested referring the actuary to relevant definitions
                    included in authoritative GAAP guidance.
                    
Response             The reviewers believe that the language in the exposure draft is
                     sufficient.
Comment              One commentator suggested including a definition of “VOBA.”
                    
Response             The reviewers agree and added a definition of “VOBA.”
Comment              One commentator suggested capitalizing terms that are defined in this
                    standard.
                    
Response             The reviewers disagree, as capitalizing terms is not the format used in
                     actuarial standards of practice.
Section 2.8, Market-Estimate Assumptions
Comment              Two commentators addressed the difficulty of obtaining market-estimate
                    assumptions from market sources in situations where it can be extremely
                    difficult to find an appropriate market for the instruments being valued.
                    It was suggested that the definition exclude the phrase “obtained from
                    market data.”
                    
Response             The reviewers agree and deleted the clause from the definition.
Section 2.12, Risk of Adverse Deviation


                                                12
    Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 21 of 27



Comment       One commentator suggested instead (or in addition) the ASOP should
             define Provision for Risk of Adverse Deviation.
             
Response      The reviewers believe the definition of “Risk of Adverse Deviation” is
              appropriate and that section 3.5 adequately covers the topic of provision
              for adverse deviation and made no change.





                                         13
     Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 22 of 27




     SECTION 3. ANALYSIS OF ISSUES AND RECOMMENDED PRACTICES
Section 3.1, The Role of the Actuary
Comment           One commentator suggested that while the financial statements are
                 indeed the responsibility of management, the actuary has responsibility
                 for ensuring that reasonable assumptions are used in the computation of
                 the value of assets and liabilities related to insurance policies in force.
                 
Response          The reviewers believe that actuaries are frequently asked by management
                  to review or recommend the assumptions used to compute the stated
                  values of assets and liabilities related to insurance policies in force. The
                  reviewers also felt that actuaries, by virtue of their training and
                  experience are well suited for such work. However, there is no
                  requirement that an actuary take on these responsibilities in preparing
                  GAAP financial statements; therefore, no change was made in this
                  section.
Section 3.2, Categories of Assumptions
Comment           One commentator suggested that in the second sentence “provisions are
                 added to the assumption” be changed to “provisions are made to the
                 assumption” to account for situations where assumptions are reduced by
                 such provisions.
                 
Response          The reviewers agree and revised the language in response to the
                  comment.
Section 3.3, Best- Estimate Assumptions
Comment           One commentator suggested that this section did not adequately address
                 the situation when there is no emerging experience, as when one must
                 establish assumptions for an entirely new product or risk factor. It was
                 suggested that the actuary could use any available and relevant data even
                 if that data might not contain emerging experience.
                 
Response          The reviewers agree and added a sentence to this section addressing this
                  situation.




                                              14
     Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 23 of 27




Section 3.4, Market-Estimate Assumptions
Comment           One commentator questioned the suggestion in section 3.4.1 that the
                 actuary consider multiple sources of the same information.
                 
Response          The reviewers agree and modified section 3.4.1 to more clearly indicate
                  how multiple sources of information can be used to enhance the
                  actuary’s comfort with the reliability of the data used as a basis for
                  market-estimate assumptions.
Comment           One commentator suggested clarifying the language in section 3.4.1,
                 Reliability of Market-Estimate Assumptions, and section 3.4.3, Use of
                 Relevant Information.
                 
Response          The reviewers agree and the language in these sections has been revised
                  from the exposure draft with the intent of clarification.
Comment           One commentator recommended providing a clarifying example of how
                 one might use market observable information as inputs into establishing
                 market-estimate assumptions related to insurance or policyholder
                 behavior risks.
                 
Response          The reviewers agree with this comment and section 3.4.3 now includes
                 an illustrative example of how market observable data might be used to
                  establish a market-estimate mortality assumption.
Comment           One commentator suggested improving the language in section 3.4.4,
                 Using Best-Estimate Assumptions, to ensure that the suggested practices
                 were supported in GAAP literature and are not an interpretation.
                 
Response          The reviewers agree and section 3.4.4 has been modified to clarify how
                  best-estimate assumptions might be used as an input into market-
                  estimate assumptions in certain situations. The reviewers believe that the
                  revised language is not an interpretation of GAAP literature.
Section 3.5, Provision for the Risk of Adverse Deviation
Comment           One commentator suggested the third sentence in section 3.5.1 be
                 modified as, “The actuary should consider the magnitude and frequency
                 in relevant experience, through quantitative as well as qualitative
                 analysis.”
                 
Response          The reviewers believe the guidance is sufficient as written and made no
                  change.


                                             15
    Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 24 of 27



Comment       One commentator suggested the last sentence of section 3.5.2 introduces
             a new example of a reasonable relationship between assumptions with
             and without provision for the risk of adverse deviations. Is the example
             really a matter of reasonable relationships, or is it actually addressing a
             different question, namely loss recognition? Another commentator was
             concerned the sentence could be viewed as an interpretation of GAAP.
             
Response      The reviewers agree with both commentators and removed the final
              sentence of section 3.5.2.
Comment       One commentator suggested the first sentence of section 3.5.3 be
             changed to, “The provision for risk of adverse deviation for each
             assumption should be such that it contributes to an increase in the Net
             GAAP liability as well as an increase in the net GAAP liability in
             aggregate from all risk margins.” It was also suggested the last sentence
             provide more specificity as to what is meant by the authors and how the
             actuary should determine the appropriate amount.
             
Response      The reviewers believe the guidance is sufficient as written and made no
              change, as further revision might lead to a possible interpretation of
              GAAP.
Comment       One commentator suggested that section 3.5.3 address the difficulty of
             selecting a provision for adverse deviation that will have the desired
             impact on GAAP reserves and that part of the challenge is that the
             provision may need to vary by age, duration, and possibly other
             parameters. It was also suggested that it may be both mechanically and
             conceptually difficult to find a pattern that will have the desired effect on
             reserves both as a stand-alone adjustment and in the aggregate and that
             the most important sentence was the last one: a set of assumptions that
             provides “for an appropriate amount of adverse deviation in aggregate.”
             
             The reviewers believe that incorporating these considerations would lead
Response      to a possible interpretation of GAAP.
Comment       One commentator requested greater clarification in section 3.5.3. For
             example: Does the provision need to increase the net GAAP liability at
             each duration? At what point in time should the impact of the provision
             be measured? What is an appropriate amount of provision? And, is the
             actuary responsible for determining the level of aggregation used in
             measuring the provision?
             
Response      The reviewers believe including guidance in response to these questions
              would result in an interpretation of GAAP and would not be appropriate.

                                          16
     Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 25 of 27



Section 3.6, Lock-In
Comment           Several commentators recommended that the last sentence of this section
                 be deleted or modified because it was considered both confusing and an
                 interpretation of GAAP literature. An additional comment suggested that
                 the reference in this paragraph to “loss recognition” be changed to refer
                 to “premium deficiency” to be consistent with the language used in
                 Accounting Standards Codification 944-60-25-8 & 9 (paragraph 35 of
                 FAS 60).
                 
                 Another commentator suggested that examples of the assumptions
                 subject to lock-in be provided in that it is not always clear what is or is
                 not an assumption. In the comment, indeterminate premium changes
                 were used as an example of an area that may be considered ambiguous in
                 this regard.
                 
 Response         The reviewers agree with these comments and deleted this section.





                                             17
     Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 26 of 27




Section 3.7, Internal Consistency
Comment           One commentator suggested revising the title of this section to
                 incorporate the comprehensiveness required by the first sentence of this
                 section. Another commentator suggested eliminating the application of
                 consistency to the determination of provisions for the risk of adverse
                 deviation. A third commentator recommended using examples that more
                 clearly illustrated assumptions that would not be dependent on specific
                 product features or company considerations.
                 
Response          The reviewers believe the title of this section adequately describes the
                  content. Further, the reviewers believe that the language regarding the
                  application of internal consistency to provisions for risk of adverse
                  deviation is appropriate. The examples in the exposure draft have been
                  changed to reference U.S. Treasury interest rates and the volatility of
                  common equity index returns.
Section 3.8, Methods and Techniques
Comment           One commentator recommended that the relationship between a
                 company and the distributor of a product may be an important
                 consideration in establishing the detailed methods and techniques
                 discussed in this section.
                 
Response          The reviewers agree and a category was added for other items that may
                  materially impact policy cash flows.
Section 3.11, Simplifications and Approximations
Comment           One commentator suggested certain edits to this section to improve its
                 readability.
                 
Response          The reviewers agree and revised the language in this section.
              SECTION 4. COMMUNICATIONS AND DISCLOSURES
Section 4.1, Communications




                                             18
    Case 1:17-cv-08457-JMF Document 195-5 Filed 12/18/19 Page 27 of 27



Comment       One commentator suggested including references to the communication
             requirements included in the U.S. Qualification Standards for Actuaries
             and the documentation requirements included in ASOP No. 21,
             Responding to or Assisting Auditors or Examiners in Connection with
             Financial Statements for All Practice Areas.
             
Response      The reviewers agree and revised this section to include a reference to
              ASOP No. 21. However, the reviewers consider the communication
              requirements included in the U.S. Qualification Standards for Actuaries
              to be broadly applicable and do not believe those requirements should be
              added to this standard, specifically.





                                        19
